849 So.2d 1105 (2003)
Thomas PANNIER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-1931.
District Court of Appeal of Florida, Fourth District.
June 4, 2003.
Rehearing Denied August 6, 2003.
Thomas Pannier, Crawfordville, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
*1106 PER CURIAM.
Appellant seeks review of an order summarily denying his motion to correct illegal sentence. In his notice of appeal, he also seeks review of the trial court's unwritten order denying his ore tenus motion to withdraw plea. We affirm the order summarily denying Appellant's motion to correct illegal sentence and dismiss the appeal to the extent that Appellant also seeks our review of the trial court's unwritten order denying his ore tenus motion. We lack jurisdiction to hear an appeal of an unwritten or unsigned order. See State v. Siegel, 662 So.2d 1013 (Fla. 5th DCA 1995)(observing that court lacks jurisdiction to hear an appeal of an unwritten or unsigned order); State v. Smith, 557 So.2d 904 (Fla. 1st DCA 1990)(holding that District Court of Appeal lacked jurisdiction to review oral orders of trial court where such orders had not been reduced to writing); and Fla.R.App.P. 9.020(h)
SHAHOOD, GROSS and MAY, JJ., concur.